White, J.
This appeal arises from the conviction of appellant, Bryle Edward Radden, for manufacturing a controlled substance: marijuana. Appellant was sentenced to 7 years’ imprisonment.
Appellant’s case is indistinguishable from the cases of appellant’s codefendants, Charles Raymond McCormick and David Eugene Hall. The records in all three cases are virtually identical. Specifically, we note that there is no difference between the bills of exceptions and the pleadings and motions filed in each of the three cases. More importantly, the procedural problems discussed in State v. McCormick and Hall, ante p. 271, 518 N.W.2d 133 (1994), are identical to those associated with this appeal. It is therefore unnecessary to restate the relevant facts and analysis in this opinion.
For the reasons set forth in McCormick and Hall, the only proceeding properly before this court for review is the motion for new trial based on newly discovered evidence filed by appellant on June 3, 1993. The decision of the district court overruling appellant’s motion for new trial based on newly discovered evidence is affirmed.
Affirmed.
Wright, J., not participating.